Citation Nr: 1748509	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-28 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected post-traumatic stress disorder (PTSD) or exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1965 to June 1968 and from September 1990 to May 1991.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2017, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran a requested video hearing.

The record reflects that a hearing was scheduled for September 5, 2017.  However, the Veteran did not report for the hearing.  As the record does not contain an explanation as to why the Veteran did not report to the hearing or any additional requests for a hearing, the Board deems the Veteran's request for a hearing to be withdrawn. 38 C.F.R. § 20.702(d) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The claim on appeal is for hypertension as secondary to the Veteran's PTSD and/or his in-service exposure to herbicides.  

A November 2015 VA opinion addresses whether there is any relation between the Veteran's hypertension and his PTSD.  However, there is no medical opinion of record addressing the Veteran's hypertension as it may relate to herbicide exposure.  

Having served in Vietnam during the applicable time period, the Veteran is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA laws and regulations provide that if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.309(e) lists the diseases covered by the regulation.  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

At the outset, the Board notes that 38 C.F.R. § 3.309(e) specifically lists those diseases covered by the provision, and the list does not include hypertension.  Thus, a connection between the Veteran's hypertension and herbicide exposure cannot be presumed.  However, service connection could be established on a direct basis.  As such, the Board finds that an opinion is necessary as to whether there is any relation between the Veteran's current diagnosis of hypertension and herbicide exposure, to include Agent Orange.  

Accordingly, the case is REMANDED for the following action:

1.  Have the Veteran identify any treatment records regarding his hypertension.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim for service connection.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should inform the Veteran and his representative of such and request that they submit the outstanding evidence.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of his hypertension and any relation to herbicide exposure, to include Agent Orange. 

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

For the claimed condition, the examiner is also advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

The examiner is asked to provide an opinion as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to exposure to Agent Orange or other herbicides or his PTSD.

(b) If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused (in whole or in part) or aggravated (permanently worsened beyond the natural progression) by the Veteran's exposure to Agent Orange or other herbicides or his PTSD.    

Each opinion provided must be accompanied by a rationale.   

3.  After completing the above actions, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




